Citation Nr: 0816816	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a left shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.

According to a November 2004 rating decision, the RO reopened 
the veteran's service-connection claims for left and right 
shoulder disabilities; however, the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed these 
claims on a de novo basis, the current issues before the 
Board are as reflected on the title page of this decision.

Herein, the Board ultimately finds that new and material 
evidence has been submitted to reopen the veteran's service 
connection claims for a left shoulder disability and a right 
shoulder disability.  The reopened claims are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
service connection claim for a left shoulder disability, and 
denied service connection for a right shoulder disability; 
the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  Evidence received since the June 1997 rating decision 
raises a reasonable possibility of substantiating the service 
connection claims for left and right shoulder disabilities.  


CONCLUSIONS OF LAW

1.  A June 1997 rating decision declining to reopen a service 
connection claim for a left shoulder disability, and denying 
a service connection claim for a right shoulder disability, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1996, 2007).

2.  Evidence received since the June 1997 rating decision 
declining to reopen a service connection claim for a left 
shoulder disability, and denying a service connection claim 
for a right shoulder disability, is new and material, and the 
veteran's service connection claims for disabilities of the 
left and right shoulder are reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claims for a left and 
right shoulder disabilities, the Board concludes that the 
VCAA does not preclude the Board from adjudicating this 
portion of the veteran's claims.  This is so because the 
Board is taking action favorable to the veteran by reopening 
his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

By way of procedural history, the RO, in an August 1976 
rating decision, denied service connection for a left 
shoulder disability, on the basis that there was no evidence 
of a chronic left shoulder disability.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 4005 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976); currently, 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

In November 1996, the veteran sought to reopen his service 
connection claim for a left shoulder disability, and also 
sought service connection for a right shoulder disability.

In a June 1997 rating decision, the RO declined to reopen the 
service connection claim for a left shoulder disability, and 
denied service connection for a right shoulder disability.  
The veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1996, 2007).

In July 2004, the veteran sought to reopen his service 
connection claim for left and right shoulder disabilities.

Based on the procedural history outlined above, the last 
final decision was issued in June 1997.  Thus, the veteran's 
service connection claim may be considered on the merits only 
if new and material evidence has been received since the time 
of the June 1997 adjudication.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Under the controlling regulation, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's service connection claim 
for a left shoulder disability was originally considered in 
August 1976, and it was denied because there was no evidence 
of a left shoulder disability.  At the time of the June 1997 
rating decision, the record contained the veteran's service 
medical records and VA medical evidence.  The record before 
the RO at the time of the June 1997 rating decision still 
contained no evidence of a left shoulder disability, and 
there was also no evidence of a right shoulder disability.

Evidence received since the June 1997 rating decision 
includes additional VA medical evidence; evidence from the 22 
Medical Group/ McConnell Air Force Base; a Travel Board 
hearing transcript; and private evidence from U.S. Family 
Care Rialto, Kansas Surgery and Recovery Center, and Dr. T. 
Swenning.   

On review, the Board finds that new and material evidence has 
been received since the June 1997 rating decision sufficient 
to reopen the service connection claims for left and right 
shoulder disabilities.  In this regard, the newly received 
medical evidence substantially differs from the previously 
received records in that it shows that the veteran currently 
has left and right shoulder disabilities, variously 
diagnosed.  For example, a December 1996 VA x-ray report, 
received in September 2007, shows evidence of marked 
destruction of the glenoid process and humeral head of the 
left shoulder, marked joint space narrowing, and increased 
space between the acromion and humeral head; and x-rays of 
the right shoulder show degenerative changes with minimal 
narrowing of the joint space, and slight elevation of the 
humeral head.  A June 2004 x-ray report shows evidence of 
soft tissue calcification in the left and right shoulders.  A 
July 2004 report from Dr. Swenning shows an impression of 
bilateral rotator cuff tear arthropathy.  An August 2004 
operative report shows a diagnosis of left shoulder 
osteoarthritis.  A September 2004 operative report shows a 
postoperative diagnosis of "likely septic left shoulder."  

Accordingly, the evidence received subsequent to the June 
1997 rating decision, either by itself or when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  38 
C.F.R. § 3.156 (2007).  It raises a reasonable possibility of 
establishing the claims.  Id.  Therefore, the newly received 
evidence is considered new and material for the purpose of 
reopening the service connection claims for left and right 
shoulder disabilities.  Accordingly, the claims are reopened.
ORDER

New and material evidence has been received to reopen a 
service connection claim for a left shoulder disability; to 
that extent, the claim is granted.

New and material evidence has been received to reopen a 
service connection claim for a right shoulder disability; to 
that extent, the claim is granted.


REMAND

The Board, herein, has reopened the veteran's service 
connection claims for left and right shoulder disabilities.  
Prior to analyzing the claims on the merits, the Board finds 
that further development is necessary.

As noted, the medical evidence of record shows that the 
veteran has current left and right shoulder disabilities.   

Service medical records dated in October 1962 indicate that 
the veteran reported an injury to his left shoulder while 
lifting weights four days prior, and x-rays of the left 
shoulder were negative.  Service medical records also show 
that the veteran was seen for right shoulder bursitis in 
December 1971, July 1972, and August 1972.   

With regard to the question of etiology, the Board notes that 
a VA x-ray report dated in December 1996 indicates that the 
increased space between the acromion and humeral head of the 
left shoulder is mostly due to previous trauma.  Also, 
according to July 2004 treatment notes, Dr. Swenning, a 
private physician, diagnosed the veteran with bilateral 
rotator cuff tear arthropathy, and suggested a relationship 
between the veteran's current shoulder disabilities and 
service.  

In light of the above-noted evidence, the Board finds that a 
VA examination is necessary to ascertain the etiology of any 
currently diagnosed shoulder disabilities.   


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
joints examination to determine the 
etiology of any current disability of the 
left and right shoulders.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should provide 
a comprehensive report, and provide a 
complete rationale for any conclusions 
reached.

a.  The examiner should identify any 
currently diagnosed disability of the left 
shoulder that is present.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
current disability of the left shoulder is 
related to the veteran's period of 
service.  Any opinion should be reconciled 
with the service medical records; VA 
medical evidence, to include a July 1976 
VA examination report, and a December 1996 
VA x-ray report; and Dr. Swenning's July 
2004 opinion.  

Also, the examiner should specifically 
comment on the effect, if any, the 
veteran's non service-connected cervical 
syringomyelia has on any current shoulder 
disability.  

b.  The examiner should identify any 
currently diagnosed disability of the 
right shoulder that is present.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
current disability of the right shoulder 
is related to the veteran's period of 
service.  Any opinion should be reconciled 
with the veteran's service medical 
records, VA medical evidence, and Dr. 
Swenning's July 2004 opinion.

The examiner should also comment on the 
effect, if any, the veteran's non service-
connected cervical syringomyelia has on 
any current shoulder disability.  

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the veteran's service connection claims 
for a left shoulder disability, and a 
right shoulder disability, taking into 
account any newly obtained VA examination 
report and etiology opinions.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


